 LILLISTON IMPLEMENT COMPANYLilliston ImplementCompanyandInternationalUnion of District 50, United Mine Workers ofAmerica.Case 10-CA-6732May 3, 1968DECISION AND ORDEROn October 19, 1967, Trial Examiner Harold X.Summers issued his Decision in the above-entitledproceeding,finding that the Respondent had notengaged in certain unfair labor practices andrecommending that the complaint be dismissed initsentirety. Thereafter, the General Counsel filedexceptions to the Trial Examiner's Decision, and asupporting brief.Respondent filled a brief inanswer to the General Counsel's exceptions.The Board has reviewedthe rulingsof the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision,the exceptions andbriefs, and the entire record in the case,and herebyadopts the findings,conclusions,and recommenda-tions of the Trial Examiner.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Boardadopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the complaint hereinbe, and it herebyis, dismissed in its entirety.TRIAL EXAMINER'S DECISIONHAROLD X.SUMMERS, Trial Examiner:In thisproceeding, the General Counsel of the NationalLabor Relations Board, herein called the Board, is-sued a complaint' alleging that Lilliston ImplementCompany, herein called Respondent, had engagedin and was engaging in unfair labor practices withinthe meaningof Section8(a)(1) and(5) of the Na-tional Labor Relations Act, herein called the Act.Respondent's answer to the complaint admittedsome of its allegations,denied others,and pleadedaffirmative defenses; in effect, it denied the com-missionof any unfair labor practices.On March 8, 1967, all parties hereto executed astipulation to the Trial Examiner,inwhich theyagreed to submit the matter for the issuance of aTrial Examiner'sDecision without the holding of ahearing;in the stipulation, among other things, theystipulated to the truth of certain facts and agreedupon what certain individuals,if called as witnesses,would testify. Thereafter, the hearing which hadbeen scheduled to be held upon the allegations of221the complaint was postponed indefinitely, and, inaccordance with the stipulation, the parties were af-forded the opportunity to submit briefs.Upon the entire record in the case-the charge,the complaint and notice of hearing, the stipulationto Trial Examiner, and the order indefinitely post-poning hearing-and upon full consideration of thebriefs filed, I make the following:FINDINGS OF FACT2I.COMMERCERespondent is a Georgia corporation engaged, atAlbany,Georgia,in the manufacture and sale offarm implements.During the 12 months precedingthe issuance of the instant complaint,which periodisrepresentativeof all times material herein,Respondent sold and directly shipped finishedproducts valued at in excess of $50,000 to custom-ers outsidethe State of Georgia.Respondent admits, and I find,that it is an em-ployer engaged in commerce within the meaning ofthe Act.II.THE UNIONThe Charging Party, International Union of Dis-trict 50, United Mine Workers of America, hereincalled the Union, is a labor organization within themeaning ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background, Setting, and Chronology of EventsOn July 28, 1965, in an election by secret ballotconducted under the supervision of the RegionalDirector for Region 10 of the Board, a majority ofthe employees of Respondent in a unit consisting ofAll production and maintenance employees,including assembly, welding, yard paint andbundling, sheet metal, shipping and receiving,fabricating, machine shop, storeroom, T & D,parts, janitors, and all other employees of theRespondent's operation at its Albany, Georgiaplant, excluding office clerical employees, su-pervisors and foremen, technical employees,guards and watchmen and all other employeesas excluded by the Act,designatedand selected the Union as theirrepresentative for the purposes of collective bar-gaining with Respondent with respect to their ratesof pay, wages, hours of employment, and other'The complaint was issued on February 3, 1967 The chargeinitiatingthe proceedingwas filed on October 21, 1966YThe facts foundherein arebased upon express stipulations of theparties andupon testimony which, the parties agree, would be given if ahearing were held171 NLRB No. 19 222DECISIONSOF NATIONALLABOR RELATIONS BOARDtermsand conditions of employment.' On August 5,1965, theRegional Directorcertified the Union asthe exclusive representative of all the employees inthis unit.On March 23, 1966, Respondent and the Unionentered into a collective-bargaining agreementcovering the work conditions of the employees inthe above unit, which agreement, by its terms, wasto be effective from January 1, 1966, to January 3,1967.Late in thesummerof 1966, Respondent "wasmade aware of employee dissatisfaction" with theUnion'srepresentationby a number of circum-stances;(1) Statementsmade by Respondent's em-ployees to their departmental foremen.'(2) The fact that all but a few of Respondent'semployees discontinued wearing union buttons.'(3) The fact that the Union ceased to collectdues in the plant, although provision therefor wascontained in the collective-bargaining contract.'(4) The fact that the president of the involvedlocal of the Union voluntarilyterminated his em-ployment with Respondent on or about August 1,1966, and Respondent was not informed of anysuccessor to the presidency.'(5) The fact that, subsequent to the voluntarytermination of employment just referred to, no newgrievances were initiated or processed.'On the basis of these factors, particularly thestatementsmade by employees to foremen, andafter consulting counsel, Respondent decided toconduct a poll of its employees "to verify [their]dissatisfaction... ;to determine to the greatestcertainty possible the lack of majority status of theUnion; and to obtain the `objective evidence'necessary to establish a good-faith doubt" in theevent Respondent should thereafter petition theBoard to conduct a representation-question elec-tion.On October 7, 1966, without prior notice to itsforemen, Respondent, through its supervisor andagent, Vice President and Plant Manager Charles S.Johnson, instructed the foreman of all its depart-ments to have their employees report to a pointnear the plant entrance, between 40 and 50 feetfrom the plant conference room.' All employeesworking that day were assembled there, being sum-' In Case 10-RC-6369 The tally showed 197 eligible to vote, 98 votescast for representationby the Union, 82 votesagainstsuch representation,3 void ballots,and I I challengedballots' 1 find that,to an increasing extent duringthe 6months endingOctober1, 1966, a substantial number of employees in the bargaining unit informedforemen(or informedfellowemployees,who in turn passed the informa-tion to foremen) that they were unhappy with thecollective-bargainingcontract covering their working conditions, theywere dissatisfied with therepresentation the Union was giving them,and/or theywere desirous ofending the bargaining relationship, and that this information came to theattention of top management prior toOctober 7, 1966.Testimonyto this effect would be given, and I would credit it" Article 34 ofthe collective-bargaining contract permitted the monthlycollection of dues on companyproperty. After July1966, for reasons notmoned by their respective foremen on a depart-mental basis.Each employee entered the conference roomalone, to find himself in the presence of Respon-dent'sPersonnelAdministratorWilliamT.Zacharias and the Honorable Hudson P. Malone,Judge of the Juvenile Court in Albany, Georgia.With respect to every employee, the sameprocedure was followed. Zacharias read the follow-ing from a writing before him:A number of the Company's employees havetold us that the Union does not represent amajority of the employees here at the plant. Inorder for the Company to determine whetheror not it should continue to recognize theUnionas the bargainingrepresentative,weneed to know if the Union does or does notrepresent a majority. Therefore, we are askingeach employee whether or not they want theUnion to continue to represent them. Feel freenot to answer or to answer any way you wantto, and no reprisals of any sort will be takenagainstyou regardless of your answer.Do you want the Union to continue torepresent you here at the plant?Then, employees were allowed to ask any questionsthey wished. (If any of the employees displayed anydiscomfortregarding the presence of JudgeMalone-who was not introduced to incoming em-ployees-the Judge was identified by Zacharias as"an impartial observer to see that I [do] notthreatenor attempt to coerce [you] in anymanner.") The answer to Zacharias' question givenby each employee was talliedinoneof threecategories: (1) yes; (2) no; (3) declined to answer.At the conclusion of the series of meetings, ap-proximately 5:30 p.m., the running tally kept byZacharias showed that 26 employees had answered"Yes"; 167 had answered "No"; and 13 had"Declined to answer." He and Judge Malone cer-tified to the accuracy of the count.Beforethe day ended, a series of correspondencebearing on the bargaining relationship betweenRespondent and the Union was launched.The first item was a letter from Respondent tothe Union, dated October 7. Advising that, pur-suant to the provisions of the collective-bargainingspecified,the Union ceased to avail itself of the privilege.'Accordingto testimonywhich wouldbe given(and credited), theUnion's local president resigned his employment with Respondent in themiddle ofAugust,and, on or aboutOctober 15,the name of another in-dividual,an employee of Respondent on sick leave, appeared on a unionnotice as its local president."The last grievance meeting was held August12, 1966.At least onegrievance procedure,that involving employee Ernest Miller,was pendingon October 7"The conference room is located in thePlant OfficeBuilding, whichconnects directly to the plant, and which is approximately 200 feet fromthe generalofficesof Respondent. It was customary,prior to October 7,1966, tocall employees into the conference room for plant and employeemeetings LILLISTON IMPLEMENT COMPANYagreement,Respondentdesired to terminate theagreement as of its expirationdate on January 3,1967, the lettercontinued:This will further adviseyou that an overwhelm-ing majorityof our employees have informedus that they no longer desiretheUnion torepresent them.Accordingly,we believe itwould be unlawful for thiscompany to con-tinue to recognizethe Union as the exclusivebargaining representativeof our employeeswhen it does not in factrepresent them.Because ofthe above we will no longer recog-nize the Union as the representativeof our em-ployees.Next day,Respondentinformed the employees ofitsactionby posting on the bulletin board,customarily used for posting noticesto its em-ployees,the following:TO ALL EMPLOYEESBy vote of167 to 26,you have shownthat youdo not want the Union to continue as the bar-gaining agent for Lilliston employees.Accordingly,the companyhas todaywritten aunion that the company will no longer dealwith or recognize the union as your bargainingrepresentative.We believe that it would beimproper for thecompany to continue to dealwith the unionwhen it does not in fact representa majority ofyou./s/John T. Phillips, Jr.John T. Phillips, Jr.PresidentBy letter dated October 11,the Union informedRespondent that"...we do not agree with yourletter of October 7, 1966, in which you informed usthat you wouldno longer recognizethisUnion asRepresentative of your employees....We take thisletter to be in complete disagreement with the con-tract signed by you." In reply, Respondent's pres-ident, 2 days later, notified District 50 that ". . . Iwant to assure you that our company intends to andwill live up to its obligations underour Collective-Bargaining Agreement.While we certainly intendto live up to our contractual commitments, thisdoes not affect in any way or change our positionwith respect to the majority status of the union, asexplained to you in our letterof October 7, 1966."The next step was taken on October 18, when theUnion sent Respondent a telegram stating that itwas filing unfair labor practice charges because ofRespondent's". . . illegal acts in discriminationagainst employees by interrogating them by infring-ingon their rights..."On the same day,acknowledging receipt of the telegram,Respondent223denied that it had engaged in any illegal acts orconduct: "... All actions taken by this companyhave been in full compliance with both the letterand spirit of the National Labor Relations Acts."(As noted earlier, the instant charge was filed onOctober 21. )By registered letter dated November 2, the Unionnotified Respondent of a desire for a conference,offering to meet and confer for the purpose ofnegotiating modifications in the existing contract...You are further notified, that if said proposednegotiation conferences fail to result in the execu-tion of a satisfactory contract by the terminationdate of the existing contract or sixty(60) days afterreceipt of this notice, whichever date last occurs,the existing contract and any practices or customsthereunder, I hereby declare to be terminated andof no further force or affect as of such latter date.." Respondent, by letter of the same date, call-ed attention to its October 7 advice that a majorityof its employees no longer desired representationby the Union and that Respondent would no longerrecognize the Union to negotiate a new agreementas the employees'bargaining representative. ". .Accordingly, we feel that it would be unlawful forthis company to meet with you and recognize youas the collective-bargaining representative of ouremployees when you do not in fact represent amajority of them. We must, therefore, respectfullydecline to meet with you for the purposes outlinedin your letter of November 2, 1966."On November 8, 1966, counsel for Respondentdispatched a letter to the Union:In order that there is no misunderstandingconcerning the statusof your unionuntil theexpiration of the collective bargaining agree-ment, we wish to advise that the Company will,of course, deal with theunion inconnectionwith the administration or handling of anyproblems which arise under our existing con-tract.Because of your lack of continued majoritystatus, however, we will not meet for the pur-pose of negotiating a new collective bargainingagreement to follow the expiration of the exist-ing contract, which we have previously in-dicated we wish to terminate as of January 3,1967, on its expiration date.In his reply the next day, a representative of theUnion labeled this advice as coming "a little late,"calling attention to the last paragraph of Respon-dent's letter of October 7 and to the wording on thenotice to employees posted on October 8.The subject was revived on November 25. TheUnion, by letter, again requested a meeting for thepurpose of negotiating a new contract coveringRespondent's employees. In answer on November30, Respondent1' once again explained that it didnot believe that the Union represented a majority"'Having meanwhile notified the Federal Mediation and ConciliationService of the existence of a dispute. 224DECISIONSOF NATIONALLABOR RELATIONS BOARDof its employees. "... If, however, you desire toprove that you represent a majority of the em-ployees either by proper authorization card or by aBoard-conducted election in which a majority ofthe employees vote in favor of continued represen-tation by your Union, we will be glad to meet withyou. . . . At such time as your majority status isestablished by any appropriate method or proof, wewillthenmeet to negotiate." In rebuttal, onDecember 2, the Union reminded Respondent thatthe Board had established the majority status of theUnion in an election held on July 28, 1965.During the period in which this exchange wastaking place, the same parties were in communica-tion with each other along a different, but related,line.On October 7, 1966-the same day it notified theUnion of its desire to terminate the pending collec-tive-bargaining agreement on its expiration dateand of its determination no longer to recognize theUnion as its employees' representative-Respon-dent advised the Union, "[I]n accordance with theprovision of our Agreement," of the granting ofmerit wage increases to eight named employees.On October 11, replying to a union letter con-cerning a grievance, Respondent, "[ W ]ithout waiv-ing the positionof the Company with respect to theUnion's majority status, as set forth in the Com-pany's letter of October 8 [sic]," agreed either toproceed to arbitration or to wait until the grievant'shealth improved, at District 50's option. In reply," [ W ] ithout waiving any rights under the contract,"the Union expresseditswillingnessto await furtherdevelopments.On October 12 and 18, November 7 and 14,December 7 and 12, respectively, Respondentnotified the Union of the granting of merit in-creases to a total of 30 employees.By telegram on December 9, Respondent notifiedthe Union of its desire to give its employees Christ-mas gifts of from $10 to $50, depending on lengthof service, and it invited any objection or questions.One week later, it advised the Union of the namesof the 202 employees who would be given Christ-mas checks, with the amount to be given to each.These were the most recent contacts between theparties, insofar as is disclosed by this record. Thecomplaint herein was issued onFebruary 3, 1967,and the stipulation under which the matter is sub-mitted to me was executed on March 8, 1967.B.Discussion-ConclusionsThe pleadings, as amplified by arguments in theparties' briefs, pinpoint the issues:1.Under the circumstances, did Respondent'sconduct of the poll of October 7, 1966, interferewith, restrain, or coerce its employees in the exer-cise of their self-organizational rights'2.Under the circumstances, did Respondent un-lawfully refuse to bargain with the Union on andafter October 7, 1966?3.Under the circumstances, did Respondent un-lawfully refuse to bargain with the Union at anytime subsequent to October 7, 1966?In order to appraise the poll in terms of legalprecedents, it becomes pertinent to note first thatthere is no allegation, or evidence, of anyotheractsof independent employee interference, restraint, orcoercion on the part of Respondent, nor, indeed, ofany union animus on the part of Respondent duringany of the period relevant hereto.It is also pertinent, if only to lend cogency to ar-guments made by the parties herein, to note that,when the poll took place, the applicable law wasepitomized by the Board majority's opinion inBlueFlashExpress, Inc."as amplified in subsequentcases in respects not pertinent here. That law, inbrief, permitted an employer to poll his employeesas to their union predilections under certain cir-cumstances: noting that the question of whether apolling interfered with, restrained, or coerced em-ployees must be determined "in the record as awhole," the Board permitted polling if (I) the em-ployer's sole purpose was to ascertain whether aunion demanding recognition actually representedamajority of the employees, (2) the employeeswere so informed, (3) assurances were given themagainst reprisal, and (4) the question occurred in abackground free from employer hostility to unionorganization.As I understand it, the General Counsel, in ef-fect, contends that Respondent's interrogation (i.e.,the polling) had the natural effect of interferingwith, coercing,and restraining its employees in theexercise of their self-organizational rights and thatthe interrogationwas not "protected byBlueFlash"because that principle was confined to anemployer's testing of a labor organization's claim,based on signed authorization cards, to represent amajority of a unit of employees, not of a presump-tion of majority founded on the continuedexistenceof a collective-bargaining agreement. Moreover-theGeneralCounsel continues-the poll wastainted because the question was "loaded."Respondent, on the other hand, urges that, hav-ing received information casting doubt on theUnion's majority status, it concluded that a con-tinued recognition of the Union after the currentcontract expired would be violative of the Act; that,at the very least, a testing of the Union's majorityby a Board-conducted election would be called for;that, upon advice of counsel, prior to informing theUnion of a withdrawal of recognition or to the filingwith the Board of a petition for the investigation ofthe representation question, it decided to verify itsdoubt as to the Union's majority status; and that,pursuant to this decision, it conducted the poll in" I09NLRB 59I LILLISTON IMPLEMENT COMPANY225question, carefully adhering to each condition laiddown inBlue Flash"Iam not persuaded by the General Counsel's ar-guments.WhileBlue Flashconcerned itself withthe testingof a majority-representation claim by anoutside union, the rationale as set forth in theBoard's majority opinion is equally applicable tothe continued claims of incumbent unions. I dohold that theBlue Flashprinciples were applicableto the instant situation and that Respondent, inevery respect, adhered to each of them. Moreover,the available evidence is insufficient to support theGeneral Counsel's contention that the form of thequestion put to the employees was so "loaded" asto dictate one answer rather than another.Finally, we come to the General Counsel's argu-ment that themannerin which the poll was takenrendered it violative of the Act. He notes particu-larly the fact that employees were questioned in-dividually in Respondent's conference room by ahigh company official. I take this to be an attack onthe lack of secrecy in the conduct of the poll, themounting of which called for a bit of foresight bythe General Counsel. For, on June 26, 1967, theBoard, inStruksnesConstructionCo., Inc., 165NLRB 1062, made an addition to the conditions(enumeratedsupra),which had been laid down inBlue Flash;it held that:Absent unusual circumstances ... an employerwill be violative of Section 8(a)(1) of the Actunlessthe following safeguards are observed:(1) the purpose of the poll is to determine thetruth of a union's claimof majority, (2) thispurpose is communicated to the employees,(3) assurancesagainst reprisalare given, (4)the employees are polled by secret ballot,and(5) the employer has not engaged in unfairlabor practices or otherwise created a coerciveatmosphere. [Emphasis supplied. ]On its face, we have here a violation of the ruleagainstnonsecretballots.Buthere(asinStruksnes),the poll was conducted in accordancewith theBlue Flashrule, which was in effect at thetime it took place. In the absence of any circum-stances dictating a contrary course, I shall recom-mend (a course followed by the Board inStruksnes)that effectuation of the Act does notrequire a remedial order under the circumstances. 13Thus, there is no support for a finding of unlaw-ful refusal to bargain, at any time, since Respon-dent's refusalwas unaccompanied by contem-poraneous unfair labor practices or other circum-stances demonstrating a desire to avoid collective-bargaining obligations,"' and since (I find) Respon-dent, independent of the poll, had reasonablegrounds upon which to base a good-faith doubt oftheUnion's majority status.15 Assuming, withoutfinding, a continuing majority status on the part ofthe Union, Respondent has not violated the Act byrefusing to bargain under the circumstances. 16 Ishall recommend dismissal of the complaint.17Upon the foregoing findings and conclusions, Icome to the following:CONCLUSIONS OF LAW1.Respondentisanemployer engaged in com-merce within the meaning of Section 2(6) and (7)of the Act.2.The Union is a labor organization within themeaningof Section 2(5) of the Act.3.Respondent has not engaged in any unfairlabor practices as alleged in the complaint.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law, I recommend that the com-plaint be dismissed in its entirety.'r In further explanation of its taking of the poll,Respondent(in its brief)citedUnitedStatesGypsum Cimipany,157 NLRB652, wherein the Boardlaid down,as a condition of an employer's raising the question with respectto the status of an incumbent union-agent in a Board representation case,the requirement that the employer-petitioner demonstrateby objectiveconsiderations that it has some reasonable grounds for believing that theunion has lost its majority status since its certification, one reason it con-ducted the poll, it contended,was to satisfy this requirement.11 See Oleson'sFoods, etc,167 NLRB 543, and cf.The Lorben Corpora-tion, 146 NLRB1507, enforcementdenied 345 F 2d 346 (C A 2), andJohnnie's Poultry Co.,146 NLRB770, enforcement denied344 F 2d 617(C.A 8)14 See Joy SilkMills v N L R B,185 F.2d 732 (C A.D C ),cert denied341 U S 914, 95 L Ed 1350. And, evenassuming that the poll constitutedat least a "technical"unfair labor practice here, I could not find that thepoll has made impossible the holding of an uncoerced election, a findingwhich I believe essential to findinga "Jo) Silk"refusal to bargain"This was in effectconceded by theGeneral Counsel at p 2 of his briefSeeCelanese Corporation,95 NLRB 664, 673" Even were I to find an unlawful refusal,itwould datefrom January 3,1967, not October 7, 1966Respondent's actions during the last 3 monthsof the contract period spoke more loudly than its words